537 So.2d 639 (1988)
STATE of Florida, Appellant,
v.
Mark D. EVANS, and Vernon Messier, Appellees.
No. 88-536.
District Court of Appeal of Florida, Second District.
December 30, 1988.
Rehearing Denied February 2, 1989.
Robert A. Butterworth, Atty. Gen., Tallahassee, and David R. Gemmer, Asst. Atty. Gen., Tampa, for appellant.
Stuart C. Markman and D. Frank Winkles of Winkles, Trombley, Kynes & Markman, P.A., Tampa, for appellee Mark D. Evans.
James Marion Moorman, Public Defender, and Andrea Steffen, Asst. Public Defender, Bartow, for appellee Vernon Messier.
PER CURIAM.
We affirm the trial court's dismissal of criminal charges against the appellees on the authority of Hunter v. State, 531 So.2d 239 (Fla. 4th DCA 1988), and certify to the Florida Supreme Court the same questions certified in Hunter.
LEHAN, A.C.J., and HALL and THREADGILL, JJ., concur.